C&e 7:18-cv-08393-NSR Document 27 Filed 11/19/18 Page 1 of 1

KAUFMAN D_Ol___OW|CH VOLUCK Kaufman Do|owich 8¢ Voluck, LLP

AT m q N E v 5 AT L AW 135 Crossways Park Drive, Suite 201
W db , N Y k 11797
Michael V. DeSantis, Esq. 00 ury eW or

mdesantis@kdvlaw.com Telephone: 516.681.1100
Facsimile: 516.681.1101

WWW.|<dvlaw.com

 

November 19, 2018

VIA ECF

The Honorable Nelson S. Rornan
United States District Judge
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: Sarachek v. Aaronson, et at
Docket No.: lS-cv~083 93 (NSR)

Dear Judge Roman:

We arc counsel to Defendant, Donald Stec, in the above-referenced matter. By letters
dated Novernber 12, 2018, counsel for all other defendants requested a pre-motion conference in
connection with their anticipated motion to dismiss (“Wilck Letters”). We join in, and
incorporate by reference, the substance of the Wilck Letters and request a pre“motion conference
as Well.

Regarding the jurisdiction argument, in addition to the substance of the Wilck Letters,
personal jurisdiction is lacking as to Mr. Stec. Mr. Stec is a resident of Tennessee and has no

businesses, real property, bank accounts, and/or any other ties to New York.

Regarding the privilege argument, in addition to the substance of the Wilck Letters, any
statements made by Mr. Stec Were either non-actionable or absolutely privileged

Thank you for your consideration in this matter.
Very truly yours,
l Michael V. e antis
MVD/rk

cc: All Counsel (via ECF)

4849-3020-5 809, v. l

New York | Pennsylvania l Newjersey | San Francisco l Los Ange|es | Florida l Chicago

